Case 4:20-cr-00057-DJN-RJK Document 1 Filed 09/09/20 Page 1 of 2 PageID# 1



                                                                                     FILED
                                                                                f_N OPEN nni JPT
                  IN THE UNITED STATES DISTRICT COURT FUR 1 HE

                             EASTERN DISTRICT OF VIRGINIA
                                                                               SEP -9

                                    Newport News Division                clerk, U.S. DiycRiCTCOURT
                                                                                ^•'CRFOLK VA
UNITED STATES OF AMERICA
                                                            CRIMINAL NO.4:20CR£2-
V.



PATRICIA NEVILLE                                            I8U.S.C. §1503
                                                            Obstruction of Justice



                                         INDICTMENT


                        SEPTEMBER 2020 Term - At Norfolk, Virginia

       THE GRAND JURY CHARGES THAT:


       On or about March 11,2020, in Norfolk, Virginia, in the Eastern District of Virginia the

defendant,PATRICIA NEVILLE,did corruptly endeavor to influence, obstruct and impede the

due administration ofjustice in United States v. Joshua Pope, in the United States District Court

for the Eastern District of Virginia by presenting false testimony that Joshua Pope was not

involved in assaulting PATRICIA NEVILLE on or about July 15,2019.

       (All in violation of Title 18, United States Code, §1503)
Case 4:20-cr-00057-DJN-RJK Document 1 Filed 09/09/20 Page 2 of 2 PageID# 2
